



Exhibit 10.1


RETIREMENT AGREEMENT
This Retirement Agreement (the “Agreement”) is made and entered into on the 26th
day of September, 2018, by and between ERIE INDEMNITY COMPANY, a Pennsylvania
corporation with its principal place of business in Erie, Pennsylvania
(hereafter, the “Company”), and SEAN J. McLAUGHLIN, residing in Erie,
Pennsylvania (hereafter, the “Executive”).
RECITALS:
A.    The Executive has been employed by the Company since August 26, 2013, most
recently as Executive Vice President and General Counsel.
B.     December 31, 2018 (the “Retirement Date”) is the effective date of the
Executive’s retirement from the Company and the effective date of the cessation
of the Executive’s status as an employee and officer of the Company and as an
employee, officer and Director of the Company’s affiliated companies.
C.     In exchange for entering into this Agreement and providing the Company
with a signed Waiver and Release, the Company has offered the Executive
additional consideration, to which he was not already entitled as an employee of
the Company, in connection with his retirement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:
1.    Effective Date. This Agreement will become effective on the eighth day
after the date on which the Executive signs a waiver and release in the form
attached as Exhibit I to this Agreement (the “Release”), but only if the
Executive has signed this Agreement and the Release within the timeframe
described in Section 3(a) and has not revoked the Release during the seven day
revocation period described in the Release.
2.    Consideration.
(a)    In consideration of the execution and performance of this Agreement by
the Executive, and subject to the remaining provisions of this Section 2 and to
Sections 3 and 4, the Company shall make the following payments to the
Executive, which include amounts to which the Executive would not otherwise be
entitled:
(i)    With respect to the Company's Annual Incentive Plan (“AIP”) and the award
made to the Executive for the 2018 performance period under the AIP:
(A) In accordance with the terms of the AIP, for the 2018 performance period,
the Company’s Executive Compensation and Development Committee (the
“Committee”): (1) will measure the Company’s performance for the performance
period against the performance goals set out in the Executive’s award agreement
for the performance period and


 
 
 




--------------------------------------------------------------------------------




will calculate the Company incentive award earned by the Executive for the
performance period (or, if applicable, that would have been earned by the
Executive for the performance period had the Executive remained employed through
the last day of the performance period), based on the Company’s achievement of
the applicable performance goals (the “earned Company incentive award” for the
performance period), and (2) will calculate the amount of the Executive’s target
award based on his individual performance goals for the 2018 performance period
(the “target individual incentive award” for the performance period).
(B) If the Committee exercises its discretion to reduce or eliminate Company
incentive awards that would otherwise have been earned by executive officers as
a class under the AIP for the 2018 performance period, the Committee may reduce
the Executive’s earned Company incentive award for the performance period by a
percentage reduction that is not more than the average of the percentage
reductions applied to the Company incentive awards of the executive officers.
(C) The Executive will have a vested interest of 100 percent in his earned
Company incentive and target individual incentive awards for the 2018
performance period. The earned Company incentive award taken into account in
calculating the Executive’s vested interest will be after any reduction imposed
under paragraph 2(a)(i)(B).
(D) The Company shall pay to the Executive his vested interest in his earned
Company incentive and target individual incentive awards for the 2018
performance period at the time provided under the AIP, which will be no later
than December 31, 2019.
(E) The Committee's determination of the amount of award to be paid shall be in
accordance with the terms of the AIP and shall be final and binding on all
interested parties.


(ii)    With respect to the Company's Long Term Incentive Plan (“LTIP”) and the
award made to the Executive for the 2016-2018 performance period under the LTIP:


(A) In accordance with the terms of the LTIP, for the award made for the
2016-2018 performance period, the Committee shall measure the Company’s
performance for the performance period against the performance goals set out in
the Executive’s award agreement for the performance period and shall calculate
the award earned by the Executive for the performance period (or, if applicable,
that would have been earned by the Executive for the performance period had the
Executive remained employed through the last day of the performance period),
based on the Company’s achievement of the applicable performance goals (the
“earned award” for the performance period).


(B) If the Committee exercises its discretion to reduce or eliminate awards that
would otherwise have been earned by executive officers as a class under the LTIP
for the 2016-2018 performance period, the Committee may reduce the Executive’s
earned award for that performance period by a percentage reduction that is not
more than the average of the percentage reductions applied to the awards of the
executive officers for that performance period.


2
 
 
 






--------------------------------------------------------------------------------






(C) The Executive will have a vested interest of 100 percent in his earned award
for the 2016-2018 performance period. The earned award taken into account in
calculating the Executive’s vested interest for the 2016-2018 performance period
will be after any reduction imposed under paragraph 2(a)(ii)(B).


(D) The Company shall pay to the Executive his vested interest in his earned
awards for the 2016-2018 performance period in 2019 at the time provided in the
LTIP, which will be no later than December 31, 2019.


(E) The Committee's determination of the amount of award to be paid shall be in
accordance with the terms of the LTIP and shall be final and binding on all
interested parties.
(iii)    With respect to the awards made to the Executive for the 2017-2019 and
2018-2020 performance periods under the LTIP:


(A) The Executive shall be deemed to have qualified for “Normal Retirement” as
that term is defined in Section 3(l) of the LTIP document. The Executive shall
have a vested interest of 66.67 percent in his earned award for the 2017-2019
performance period and a vested interest of 33.33 percent in his earned award
for the 2018-2020 performance period. The pro-rated awards earned by the
Executive for the 2017-2019 and 2018-2020 performance periods shall be paid in
2019 in accordance with Section 9(c) of the LTIP. The earned award taken into
account in calculating the Executive’s vested interest for the 2017-2019 and
2018-2020 performance periods will be after any reduction imposed under
paragraph 2(a)(iii)(B).


(B) If the Committee exercises its discretion to reduce or eliminate awards that
would otherwise have been earned by executive officers as a class under the LTIP
for the 2017-2019 and/or 2018-2020 performance period(s), the Committee may
reduce the Executive’s earned award for such performance period(s) by a
percentage reduction that is not more than the average of the percentage
reductions applied to the awards of the executive officers for the same
performance period(s).


(C) The Committee's determination of the amount of award to be paid shall be in
accordance with the terms of the LTIP and shall be final and binding on all
interested parties.
(b)    If the Executive dies before payment of a benefit described in Section
2(a)(i), (ii) or (iii), the Company shall pay the benefit at the scheduled time
to the beneficiary or beneficiaries designated by the Executive in accordance
with the terms of the AIP or LTIP, as applicable; provided, however, that if the
Executive has not designated a beneficiary in accordance with the terms of the
applicable plan, or if no designated beneficiary with respect to the applicable
plan survives the Executive, the Company shall pay the benefit to the default
beneficiary indicated in the applicable plan.


3
 
 
 






--------------------------------------------------------------------------------




(c)    Payments under this Section 2 will be subject to applicable deductions.
For the purposes of this Agreement, “applicable deductions” will include but not
be limited to any federal, state, or local taxes determined by the Company to be
required to be withheld from amounts paid to the Executive pursuant to this
Agreement.
(d)    Except as provided in this Agreement, the Executive agrees that he is not
entitled to any other compensation (including, but not limited to, salary or
bonuses), perquisites, or benefits of any kind or description from the Company,
or from or under any employee benefit plan or fringe benefit plan sponsored by
the Company, other than as described above and other than (i) his regular salary
through the Retirement Date; (ii) payment for his accrued and unpaid vacation
time computed in accordance with the Company’s past practices for departing
employees, which will be paid as soon as administratively practical after the
Retirement Date; (iii) his accrued benefits under the Erie Insurance Group
Employee Savings Plan; (iv) his accrued benefits under the Erie Insurance Group
Retirement Plan for Employees; (v) his accrued benefit under the Supplemental
Executive Retirement Plan for Certain Members of the Erie Insurance Group
Retirement Plan for Employees (“SERP”); (vi) any benefit the Executive may have
accrued under the Company’s Deferred Compensation Plan and/or Incentive
Compensation Deferral Plan; (vii) any rights the Executive may have under COBRA
on account of the termination of his employment; (viii) with respect to any of
the capacities in which the Executive served the Company or any of its
Affiliated Companies (as defined below), and with respect to any service of the
Executive as a fiduciary or trustee of any employee benefit plans or trusts or
other trusts maintained or sponsored by the Company or any of its Affiliated
Companies, any rights the Executive may have to be indemnified (including any
right to reimbursement of expenses) arising under applicable law, the
certificate of incorporation or bylaws (or similar constituent documents of the
Company), any indemnification agreement between him and the Company, or any
directors’ and officers’ or other liability insurance policy of the Company; and
(ix) any claim relating to enforcement of the Agreement.
(e)    For the purposes of this Agreement and the Release, “Affiliated Company”
will refer to each of the following: Erie Insurance Exchange and each entity
that is a subsidiary or affiliate of the Company or of Erie Insurance Exchange.


3.    Employee's Waiver and Release.


(a)    After executing this Agreement, and after the Retirement Date, the
Executive shall sign a waiver and release in the form attached as Exhibit I to
this Agreement (the “Release”). If the Executive fails to sign this Agreement on
or before September 28, 2018, or fails to sign the Release during the period
beginning on January 1, 2019 and ending on January 7, 2019, the Executive will
forfeit all rights to payment under Section 2(a)(iii) (awards for the 2017-2019
and 2018-2020 performance periods under the LTIP), and this Agreement will be
null and void.


(b)    Notwithstanding any contrary provision of this Agreement, the benefits
described in Section 2(a)(iii) will not be paid if the Executive does not sign
the Agreement and


4
 
 
 






--------------------------------------------------------------------------------




Release by the dates described in Section 3(a) or if he revokes the Release
during the seven-day revocation period described in the Release.
(c)    The Executive acknowledges that the Release and the proposed form of this
Agreement were first presented to him for his consideration on August 21, 2018,
and that the Company has encouraged and advised the Executive in writing, prior
to him signing this Agreement, to consult with an attorney of the Executive's
choosing concerning all of the terms of this Agreement and the Release.
(d)    The Company represents and warrants that, as of the date of this
Agreement, it does not have knowledge of any claim or action against the
Executive.
4.    Covenants as to Confidential Information. The Executive acknowledges and
agrees as follows: (i) this Section 4 is necessary for the protection of the
legitimate business interests of the Company, and (ii) the Executive has
received adequate and valuable consideration for entering into this Agreement.
(a)    Non-disclosure of Confidential Information. The Executive agrees that the
Executive shall not, directly or indirectly, without the express written
approval of the Company, unless directed by applicable legal authority
(including any court of competent jurisdiction, governmental agency having
supervisory authority over the business of the Company or an Affiliated Company,
or any legislative or administrative body having supervisory authority over the
business of the Company or an Affiliated Company) having jurisdiction over the
Executive, (i) disclose or permit to be disclosed Confidential Information (as
defined below) to any person or entity other than the Company, (ii) use for the
Executive’s own benefit, or use or permit any person or entity other than the
Company to use Confidential Information in any way, (iii) remove any
Confidential Information or any copy or compilation of Confidential Information
from the premises of the Company or any Affiliated Company, or (iv) cause or
permit Confidential Information to be saved or stored on a computer, drive,
device, server, or other means of data storage other than those maintained or
owned by the Company. For the purposes of this Agreement, “Confidential
Information” means: (i) any non-public information concerning any financial
matters, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, an Affiliated Company, or any of its or their insurance
agents, (ii) any proprietary management, operational, trade, technical or other
secrets or any other proprietary information or other proprietary data of the
Company, an Affiliated Company, or any of its or their insurance agents, (iii)
any non-public personal confidential information concerning any of the Company’s
or an Affiliated Company’s employees or any of its or their insurance agents or
customers, or (iv) any other information that is related to the Company, an
Affiliated Company, or any of its or their insurance agents, or that the
Executive should reasonably believe will be damaging to the Company, an
Affiliated Company, or any of its or their insurance agents, and that, in either
case, has not been published and is not generally known outside of the Company.
The Executive acknowledges that all of the foregoing constitutes confidential
and proprietary information that is the exclusive property of the Company.


5
 
 
 






--------------------------------------------------------------------------------




(b)    Legal Proceedings. If the Executive is required by court order, subpoena,
or other legal process to disclose Confidential Information, the Executive shall
immediately notify the Company of the requirement, in writing or via electronic
mail at the following address, and shall give the Company a reasonable
opportunity to respond before the Executive takes any action, or make any
decisions, in connection with the requirement: Brian W. Bolash, Vice President,
Secretary and Senior Counsel, Erie Insurance Group, 100 Erie Insurance Place,
P.O. Box 1699, Erie, PA 16530-0001, brian.bolash@erieinsurance.com.
(c)    Limits on Impact of Covenants. Nothing in this Agreement, including the
obligations under Section 4, or any other agreement with the Company prohibits
or prevents the Executive from filing a complaint or charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before any federal, state, or local government agency.
Notwithstanding the non-disclosure or any other provision of this Agreement, the
Executive acknowledges and affirms his understanding that nothing in this
Agreement is intended to preclude, prohibit, or otherwise limit, in any way, his
rights and abilities to contact, communicate with, or report matters to any
government entity or agency including but not limited to the United States
Department of Justice, the Equal Employment Opportunity Commission, any Office
of Inspector General of any United States agency, the United States Securities
and Exchange Commission, or Congress, regarding possible violations of laws or
regulations. However, to the maximum extent permitted by law, the Executive
agrees that if such an administrative claim is made, the Executive will not be
entitled to recover any individual monetary relief or other individual remedies,
except that this provision is not applicable to any bounty that may be
recoverable by the Executive as a result of participating in the Securities and
Exchange Commission’s whistleblower program.
5.    Breach of Agreement. Executive agrees that if he breaches any of the terms
of this Agreement, the Company may pursue whatever rights it has under this
Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contemplated by Section 3 of this Agreement. The
Executive agrees that any breach of this Agreement may result in immediate and
irreparable harm to the Company, and that the Company may not be reasonably or
adequately compensated by damages in an action at law. The Executive agrees that
if he breaches Section 4 of this Agreement, the Company will be entitled, to the
extent permitted by law, immediately to cease to pay or provide the Executive or
the Executive's dependents any compensation or benefit being, or to be, paid or
provided pursuant to this Agreement, and also to obtain immediate injunctive
relief restraining the Executive from conduct in breach of this Agreement. In
addition, the Executive agrees that if he breaches Section 4 of this Agreement,
the Executive shall reimburse the Company and its Affiliated Companies for their
costs and expenses (including, without limitation, all reasonable fees and
expenses, including the costs of any computer forensics imaging and analysis,
etc., as well as reasonable attorney’s fees) incurred by the Company and its
Affiliated Companies in connection with the breach. The Executive agrees that
the incurrence of such fees and expenses will be necessary for the Company’s and
its Affiliated Companies’ protection of its and their valuable Confidential
Information, trade secrets, and business relationships. Nothing in this
Agreement may be construed as prohibiting the Company from pursuing any other
remedies available to it for a breach of this Agreement, including the recovery
of damages from the Executive. The parties further agree, that if the


6
 
 
 






--------------------------------------------------------------------------------




Executive prevails in any legal proceeding in which either he or the Company has
asserted a breach of this Agreement, he shall be entitled to his reasonable
costs and expenses (including, without limitation, reasonable fees and expenses,
including the costs of any computer forensics imaging and analysis, etc., as
well as reasonable attorneys’ fees).
6.    Company Property, Records, Files and Equipment. By the Retirement Date,
the Executive shall return all property of Company and its Affiliated Companies,
including, but not limited to, any and all Confidential Information regardless
of the format and including, but not limited to all copies, lists, books, notes,
records, plans, estimates, documents, computer software, electronic mail,
computer disks, computer printouts, and similar materials, in Executive’s
possession or control.
7.    Ongoing Cooperation. For a period of one year (the “Ongoing Cooperation
Period”) following the Separation Date, the Executive agrees to use his best
efforts to assist, advise, and cooperate with the Company if the Company so
requests on issues that arose or were in any way developing during his
employment with the Company, subject to Executive’s availability given his
employment and personal obligations, if any, at that time. The Executive shall
furnish such assistance, advice or cooperation to the Company as the Company may
reasonably request and as is within the Executive's reasonable capability. Such
assistance, advice and cooperation may include, but will not be limited to, the
preparation for, or the conduct of, any litigation, investigation, or proceeding
involving matters or events that occurred during the Executive's employment by
the Company as to which the Executive's knowledge or testimony may be important
to the Company. In connection with the preparation for, or the conduct of such
litigation, investigation or proceeding as described in the preceding sentence,
the Executive shall promptly provide the Company with any records or other
materials in his possession that the Company requests in connection with the
defense or prosecution of such litigation, investigation or proceeding.
8.    Notice of Immunity from Liability for Confidential Disclosure of a Trade
Secret to the Government or in a Court Filing. Notwithstanding the foregoing,
the Executive shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If the Executive files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, a trade secret may be
disclosed to his attorney and used in the court proceeding, if the Executive (c)
files any document containing the trade secret under seal; and (d) does not
disclose the trade secret, except pursuant to court order.
9.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
contracts executed in and to be performed in that commonwealth without regard to
its conflicts of laws provisions. Each of the parties irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the Commonwealth of Pennsylvania located in the County of Erie,


7
 
 
 






--------------------------------------------------------------------------------




Pennsylvania, and of the United States for the Western District of Pennsylvania
for any litigation arising out of or relating to this Agreement or the
transactions contemplated by this Agreement. Any legal action relating to this
Agreement shall be brought in the courts of the Commonwealth of Pennsylvania
located in the County of Erie, Pennsylvania, and of the United States for the
Western District of Pennsylvania and the parties irrevocably and unconditionally
waive and shall not plead or claim in any such court that venue is improper or
that such litigation has been brought in an inconvenient forum.
10.    Waiver. The waiver by a party of any breach by the other party of any
provision of this Agreement will not operate or be construed as a waiver of any
other or subsequent breach by a party.
11.    Assignment. This Agreement will be binding upon and inure to the benefit
of the successors and assigns of the Company, and the Company shall be obligated
to require any successor to expressly acknowledge and assume its obligations
under this Agreement. This Agreement will inure to the extent provided under
this Agreement to the benefit of and be enforceable by the Executive or the
Executive's legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. The Executive may not delegate any of the
Executive's duties, responsibilities, obligations, or positions under this
Agreement to any person and any such purported delegation will be void and of no
force and effect.
12.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid under applicable
law, such provision will be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
13.    Notices. Any notices required or permitted to be given under this
Agreement will be sufficient if in writing, and if personally delivered or when
sent by first class certified or registered mail, postage prepaid, return
receipt requested − in the case of the Executive, to his principal residence
address identified in the Company’s records or in subsequent notice to the
Company and in the case of the Company, to the address of its principal place of
business, to the attention of the Corporate Secretary of the Company.
14.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter of this Agreement, and supersedes any
obligations of the Company under any previous agreements or arrangements, except
as otherwise provided in this Agreement. This Agreement does not supersede the
Company’s Policy Regarding the Recoupment of Officer Bonuses in Certain
Instances, as adopted on December 9, 2008, and as it may be amended. The
provisions of this Agreement may not be amended, modified, repealed, waived,
extended, or discharged except by an agreement in writing signed by the party
against whom enforcement of any amendment, modification, repeal, waiver,
extension, or discharge is sought.
15.    Code Section 409A. It is intended that this Agreement comply with the
provisions of section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Department regulations relating thereto (“Code Section 409A”), or
an exemption to Code


8
 
 
 






--------------------------------------------------------------------------------




Section 409A. Payments, rights and benefits may only be made, satisfied or
provided under this Agreement upon an event and in a manner permitted by Code
Section 409A, to the extent applicable, so as not to subject the Executive to
the payment of taxes and interest under Code Section 409A. In furtherance of
this intent, this Agreement will be interpreted, operated and administered in a
manner consistent with these intentions, and to the extent that any regulations
or other guidance issued under Code Section 409A would result in the Executive
being subject to payment of additional income taxes or interest under Code
Section 409A, the parties agree, to the extent possible, to amend this Agreement
to maintain to the maximum extent practicable the original intent of this
Agreement while avoiding the application of such taxes or interest under Code
Section 409A. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” as defined
under Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if, as of the date of the Executive's separation from service, the
Executive is a “specified employee” as defined under Code Section 409A, then,
except to the extent that this Agreement does not provide for a “deferral of
compensation” within the meaning of Code Section 409A of the Code, no payments
may be made and no benefits may be provided to the Executive during the period
beginning on the date of the Executive's separation from service and ending on
the last day of the sixth month after such date. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.
16.    Headings. The descriptive headings used in this Agreement are used for
convenience of reference only and do not constitute a part of this Agreement.
17.    Counterparts. This Agreement may be executed in separate counterparts,
both of which taken together will constitute one and the same Agreement.
THE EXECUTIVE EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING INTO THIS
AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO CONSIDER
ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY READ,
INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS AND
EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.
THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.
THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT THE COMPANY HAS
ENCOURAGED AND ADVISED HIM IN WRITING, PRIOR TO HIM SIGNING THIS AGREEMENT, TO
CONSULT WITH AN ATTORNEY OF THE EXECUTIVE’S CHOOSING CONCERNING ALL OF THE TERMS
OF THIS AGREEMENT AND THE RELEASE.    
THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY.


9
 
 
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.
    
WITNESS:
 
THE EXECUTIVE:
 
 
 
 
 
 
/s/ Ann P. McLaughlin
 
/s/ Sean J. McLaughlin
 
 
     Sean J. McLaughlin
 
 
 
 
 
 
 
 
 
 
 
THE COMPANY:
 
 
 
ATTEST:
 
ERIE INDEMNITY COMPANY
 
 
 
 
 
 
/s/ Brian W. Bolash
 
By: /s/ Timothy G. NeCastro
     Brian W. Bolash
 
             Timothy G. NeCastro
     Vice President and Secretary
 
             President & CEO





















10
 
 
 






--------------------------------------------------------------------------------




EXHIBIT I


Executive’s Waiver and Release
Sean J. McLaughlin (the “Executive”) for himself, his heirs, successors, and
assigns and in consideration of the payments to be made by or on behalf of Erie
Indemnity Company (the “Company”) pursuant to Section 2(a)(iii) of the
Retirement Agreement made and entered into on the 26th day of September, 2018,
by and between the Company and the Executive (“the “Agreement”), does hereby
forever discharge and release the Company and its shareholders, subsidiaries,
affiliated companies, companies with common management, ownership or control,
successors, assigns, insurers and reinsurers, attorneys, and agents, and all of
their officers, directors, shareholders, employees, agents and representatives,
in their official and individual capacities (collectively referred to as
“Releasees”) from any and all claims, demands, causes of action, damages,
charges, complaints, grievances, expenses, compensation and remedies that the
Executive now has or may in the future have on account of or arising out of any
matter or thing that has happened, developed, or occurred before the date of
this Release (collectively “Claims”), including, but not limited to, all Claims
arising from the Executive's employment with the Company or any Affiliated
Company (as defined in the Agreement), the termination of such employment, any
and all relationships or dealings between the Executive and the Company or any
of the other Releasees, the termination of any such relationships and dealings,
and any and all other Claims the Executive may have against the Company or any
of the other Releasees. The Executive waives any and all such Claims including,
but not limited to, all charges or complaints that were or could have been filed
with any court, tribunal or governmental agency, and any and all Claims not
previously alleged, including, but not limited to, any Claims under the
following: (a) Title VII of the Civil Rights Act of 1964, as amended; (b) the
Age Discrimination in Employment Act (ADEA), as amended; (c) the Federal
Employee Retirement Income Security Act of 1974 (ERISA), as amended; (d) the
Americans With Disabilities Act (ADA), as amended; (e) the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA), as amended; (f) section 806 of the
Sarbanes-Oxley Act of 2002, as amended; (g) the Equal Pay Act of 1963; (h) any
other federal statutes, rules, regulations, executive orders or guidelines of
any description; (i) any and all statutes of similar nature or purpose under
Pennsylvania law, or the law of any other state, including, but not limited to,
the Pennsylvania Human Relations Act, as amended, the Pennsylvania Equal Pay
Law, and the Pennsylvania Wage Payment and Collection Law; (j) any and all local
laws, rules, regulations, executive orders or guidelines of any description
including, but not limited to, the Erie County Human Relations Ordinance; and
(k) any rule or principle of equity or common law, or any Claim of defamation,
conversion, interference with a contract or business relationship, or any other
intentional or unintentional tort, or any Claim of loss of consortium, or any
Claim of harassment or retaliation, or breach of contract or implied contract,
or breach of covenant of good faith and fair dealing, or any whistle-blower
Claim. This release, discharge and waiver will be referred to here and in the
Agreement as the “Release.”
The Executive specifically understands and agrees that the termination of his
employment does not violate or disregard any oral or written promise or
agreement, of any nature whatsoever, express or implied. If any contract or
agreement of employment exists


11
 
 
 






--------------------------------------------------------------------------------




concerning the employment of the Executive by the Company or the terms and
conditions of such employment or the termination of such employment, whether
oral or written, express or implied (excepting the Agreement), that contract or
agreement is terminated and is null and void.
The Executive agrees that this Release may be enforced in federal, state or
local court, and before any federal, state or local administrative agency or
body.
This Release does not prohibit the Executive from filing an administrative
charge of alleged employment discrimination, harassment or retaliation under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans With Disabilities Act or the Equal Pay Act of 1963;
however, the Executive represents that he has not to date filed or cause to be
filed any such administrative charge, and further agrees that he waives any
right to monetary or other recovery should any federal, state or local
administrative agency pursue any Claim on his behalf and will immediately
request in writing that the Claim or matter on his behalf be withdrawn. Thus, by
signing this Release, the Executive waives any right he had to obtain a recovery
if an administrative agency pursues a Claim against the Company or any of the
other Releasees based on any action taken by the Company or any of the other
Releasees up to the date of this Release, and acknowledges that he will have
released the Company and the other Releasees of any and all Claims, and of the
continuing effect of any and all Claims of any nature up to the date of this
Release. This Release does not affect (i) any of the Executive's vested rights
under the Erie Insurance Group Retirement Plan for Employees, the Erie Insurance
Group Employee Savings Plan, the Supplemental Executive Retirement Plan for
Certain Members of the Erie Insurance Group Retirement Plan for Employees
(“SERP”), the Company’s Deferred Compensation Plan, and the Incentive
Compensation Deferral Plan; nor (ii) any rights the Employee may have under
COBRA on account of the termination of his employment; nor (iii) with respect to
any of the capacities in which the Executive served the Company or any
Affiliated Company, and with respect to any service of the Executive as a
fiduciary or trustee of any employee benefit plans or trusts or other trusts
maintained or sponsored by the Company or an Affiliated Company, does it bar any
claim the Executive may have for indemnity in relation to any acts or omissions
of the Executive or a claim for coverage under any applicable insurances; nor
(iv) any claim relating to enforcement of the Agreement.
The Executive represents and warrants that the Company has given the Executive a
reasonable period of time, of at least twenty-one (21) days, for the Executive
to consider all the terms of the Agreement and this Release and for the purpose
of consulting with an attorney if the Executive so chooses. A copy of this
Release was first given to the Executive on August 21, 2018.
This Release may be revoked by the Executive within seven days after the date
this Release is signed by the Executive, by giving notice of revocation to the
Vice President, Secretary and Senior Counsel of the Company. No consideration
described in Section 2(a)(iii) of the Agreement will be paid unless the
Executive has signed this Release and the revocation period has expired with no
revocation.


[Executive’s Waiver and Release continues with signature on next page.]


12
 
 
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has signed this Release this ____ day of
January, 2019.
WITNESS:
 
THE EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
          Sean J. McLaughlin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





























13
 
 
 




